 KENOSHA AUTO TRANSPORT CORPORATION643tenure of employment because of an employee'smembership in or activity on be-half of any labor organization.NATIONAL ELECTRONICMANUFACTURING CORPORATION,Employer.Dated----------------By----------------------------------------------(Representative)(Title)MYLSHER REALTYCORPORATION,Employer.Dated-----------------By----------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 daysfrom the date hereof,and must not bealtered,defaced,or covered by any othermaterial.Kenosha Auto Transport CorporationandIvan HazelInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,AFL, Local 604andIvan Hazel.CasesNor.14-CA-1164 and 14-CB-230. August 15,1955DECISION AND ORDEROn August 9, 1954, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceedings, finding thatRespondents, Kenosha Auto Transport Corporation, herein called theRespondent Company, and International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, AFL, Local 604,herein called Respondent Union, had engaged in and were engaging incertain unfair labor practices and recommending that theycease anddesist therefrom and take certain affirmativeaction, asset forth inthe copy of the Intermediate Report attached hereto. The Trial Ex-aminer alsofound that Respondents had not engaged in certain otherunfair labor practices and recommended that the complaint be dis-missed in that respect.Thereafter, Respondents and the GeneralCounsel filed exceptions to the Intermediate Report and supportingbriefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thesecases,and hereby adopts the findings, conclusions,and recommenda-tionsof the Trial Examiner, with the following additions andmodifications :We find,in agreementwith the Trial Examiner, that the RespondentCompany and the Respondent Union violated Section 8 (a) (3) and(1) and Section 8 (b) (1) (A) and (2) of the Act, respectively, bymaintaining an agreementor understanding delegating to the Re-spondent Union the authority finally to determine controversies relat-ing to seniority. In addition, we find that the Respondents also vio-113 NLRB No. 69. 644DECISIONSOF NATIONALLABOR RELATIONS BOARDlatex" these- subsections of the Act by the Company's acquiescence inthe Union's unilateral determination of the seniority status of a par-ticular employee, Ivan Hazel, thereby implementing the unlawfulseniority agreement. It has already-been decided that the delegationof such power to a union and its exercise by the union, is inherentlycoercive and discriminatory in its broad impact on the employees inthe-bargaining unit.'..-Apart from the explicit provision delegating authority in matters ofseniority to the Union, the contract here in question contains variousother clauses referring to the relative status rights of different cate-gories of employees covered by the agreement.Apparentlybecauseof these other contract provisions, the Trial Examiner concluded thatthe treatment imposed upon Hazel by the Company and the Uniondid not constitute unlawful discrimination.We reject this findingbecause it is clear on the record as a whole that the Respondentsdropped Hazel to a lower position on the seniority list, not pursuantto any agreed upon nondiscriminatory interpretation of the otherclauses in the contract, but solely in effectuation of the unlawful clausedelegating exclusive authority to the Union.As more fully set out in the Intermediate Report, the Respondentsmaintained -agreements or understandings providing for seniority byjob classification in both city and over-the-road driver units.Thus,upon his transfer from the over-the-road unit to the city unit, Hazel-the driver longest employed at the St. Louis terminal-was consideredthe'-junior employee in the latter unit because he had never beforeworked there.,When he transferred back to the over-the-road groupa year later, the Company, on the basis of his long employment as anover-the-road driver, placed his name on the top of the list for thatgroup. - The Respondents claim, and the Trial Examiner found, thatthe Respondents, thereafter. redetermined Hazel's seniority by apply-ing their agreement concerning seniority by job classification.Therecord does not support this assertion.--The past contract covering the over-the-road drivers,.which Re-spondents have continued-in practice since its expiration in 1952, pro-vides for seniority by job classification.Yet that contract makes nomention of the effect to be given to prior service in a job classificationin determining-the seniority of an employee returning to that' classi-fica'tion. 'Also, the conduct of - Respondent Union, "in exercising, itsunilateral power to determine Hazel's seniority, indicates that theseniority: agreement maintained by Respondents made no provision1 Pacific Intermountain Express Company,107 NLRB 837;Minneapolis Star and TribuneCompany,109 NLRB727; North East Texas Motor Lines, Inc.,109 NLRB 1147;ChiefFreight Lines Company,111 NLRB 22The initial execution of a contract containing this type of seniority clause is, of course,also unlawful, but in this case we are foreclosed from making such additional unfair laborpractice finding because it is not alleged and it occurred more than 6 months before thecharge was filed.- KENOSHA AUTO TRANSPORT CORPORATION645for the determination of seniority under such circumstances.Asstated, upon his return to the over-the-road unit, Respondent Com-pany's terminal manager placed Hazel at the top of the seniority roster.Shortly thereafter a representative of the Union informed the terminalmanager that a poll of the over-the-road drivers would be necessaryto determine Hazel's proper status, the Union having received somecomplaints about the matter: The drivers voted against Hazel andthe'terminal,manager, at the Union's direction, reduced Hazel to thelowest roster position.,Hazel, with the approval of the Union's presi-dent and the assistance of the terminal manager, then prepared andcirculated a petition in which a majority of the drivers supported hisclaim to top seniority.When informed by the Union that the senti-ment among the drivers indicated by the petition would control, unlessfurther complaint were raised, the terminal manager returned Hazelto the top of the roster.But in a few days the Union informed theterminal manager that another vote would be necessary, and pursuantto the result of this second poll, the Union through the Company againrelegated Hazel to the lowest seniority position.On these facts, we can hardly find, as the Respondents would have it,that they did nothing more than apply the contract provisions as theyfound- them.Indeed, the successive shifts in position on the part ofthe Union, and the unquestioning acquiescence by the Company inthese turnabout positions, establish beyond question that the Unionwas in complete control of Hazel's status and that it acted withoutregard to any contract arrangement other than the invalid delegationof authority to make a unilateral determination of Hazel's senioritystatus.It is clear, therefore, and we find, that Hazel was subjectedto unlawful discrimination when he was relegated to a lower positionon the over-the-road driver seniority list.Accordingly, we shall orderthat Hazel be restored to the position where he was placed by the Com-pany at the top of the seniority list prior to the unlawful discriminationagainst him, without prejudice to the right of the Company and Unionto determine his seniority position by recourse to the valid provisionsof their mutual agreement and in a manner not violative of the Act.ORDERUpon the entire record in this case, pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.The Respondent Company, Kenosha Auto Transport Corpora-tion, St. Louis, Missouri, its officers, agents, successors, and assigns,shall :(a)Cease and desist from :(1)Performing or giving effect to the provisions in its contractsand/or understandings with the Respondent Union which delegate to 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent Union authority to settle controversies relating toseniority.(2)Entering into or renewing any agreement or understandingwith any labor organization which contains provisions delegating tothe Union authority to determine the seniority of employees or to settlecontroversies relating to seniority, and enforcing such provisions.(3) In any like or related manner interfering with, restraining,or coercing employees in the exercise of rights guaranteed in Section 7of the Act, except to the extent permitted by Section 8 (a) (3) of theAct.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1),Post at. its terminal in St. Louis, Missouri, copies of the noticeattached hereto, marked "Appendix A." 2 Copies of the notice, to befurnished by the Regional Director for the Fourteenth Region, shallbe posted by the Respondent Company immediately upon their receipt,after being duly signed by an official representative of the Company.When posted, they shall remain posted for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto drivers are customarily posted.Reasonable steps shall be takenby the Respondent Company to insure that these notices are not altered,defaced, or covered by any other material.(2)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.II.The Respondent Union, International Brotherhood of Team-sters, Chauffeurs,Warehousemen & Helpers of America, AFL, Local604, its officers, representatives, agents, successors, and assigns, shall:(a)Cease and desist from:(1)Performing or giving effect to the provisions in its contractsand/or understandings with the Respondent Company which delegateto the Respondent Union the authority to determine the seniority ofemployees or to settle controversies relating to seniority.(2)Entering into or renewing any agreement or understandingwith any employer which contains provisions delegating to the Re-spondent Union the authority to determine the seniority of employeesor to settle controversies relating to seniority, and enforcing suchprovisions.'(3) In any like or related manner causing or attempting to causethe Respondent Company, its officers, agents, successors, and assigns,to discriminate against employees in violation of Section 8 (a) (3)of the Act.2 In the event that this Older is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of The United States Court of Appeals, Enforcing an Order " KENOSHA AUTO TRANSPORT CORPORATION647(4) In any like or related manner restraining or coercing em-ployees of the Respondent Company in the exercise of the rights guar-anteed in Section 7 of the Act, except to the extent permitted by Sec'tion 8 (a)' (3) of the Act.(b)Take the following action which the Board finds will effectu-ate the policies of the Act :(1)Post at its business offices and meeting halls in St. Louis, Mis-souri, copies of the notice attached marked "Appendix B." S Copiesof the notice, to be furnished by the Regional Director for the Four-teenth Region, shall be posted by the Respondent Union immediatelyupon their receipt, after being duly signed by an official representativeof the Union.When posted, they shall be maintained by it for a pe-riod of sixty (60) consecutive days thereafter.Reasonable steps shallbe taken by the Union to insure that these notices are not altered, de-faced, or covered by any other material.(2)Mail copies of the said notice to the Regional Director for theFourteenth Region, for posting at the office and places of business ofRespondent Company, in places in St. Louis, Missouri, where noticesto drivers are customarily posted.Copies of the notice, to be fur-nished by the Regional Director for the Fourteenth Region, shall bereturned forthwith to the Regional Director, after they have beensigned by an official representative of the Union, for such posting.(3)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.III. The Respondents, Kenosha Auto Transport Corporation, St.Louis, Missouri, and International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, AFL, Local 604, theirofficers, representatives, agents, successors, and assigns, shall jointlyand together take the following action which the Board finds will ef-fectuate the policies of the Act :(1)Restore Ivan Hazel's name to the top of the seniority list forthe over-the-road driver unit at the Respondent Company's St. Louisterminal, henceforth subject only to lawful and nondiscriminatorycontract or collective-bargaining provisions.MEMBER MURDOCK, dissenting:This case, in my opinion, is an. excellent illustration of. the errorof the majority's decision inPacific Intermountain Express, supra,which held that the mere acceptance by a union of the right to de-termine an employee's seniority status isper sea violation of Section8 (b) (2). There the Board held that it was to bepresumed"that3In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the avoids "Pursuant to a Decision and Order" the words"Pursuant to a Decree of The United States Court of Appeals, Enforcing an Order "379288-56-vol. 113-42 648DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch delegation is intended to, and in fact will, be used by the unionto encourage membership in the Union." I did not participate in thatdecision.However, in my dissenting opinion inMinneapolis Starand Tribune Company, supra,I pointed out that the Board couldnot properly, and should not logically,presumethat any provision ofa contract, lawful on its face, would be used: in an unlawful manner.The majority -finds in the instant case that Hazel was "subjectedto unlawful discrimination."- This finding is basedsolelyon the,pre-sumptionthat the Union must have determined Hazel's senioritystatus for the purpose of encouraging union membership or an obliga-tion of union membership.But the record is perfectly clear, as themajority's statement of facts reveals, that Hazel was the union mem-ber of the longest standing among the Employer's drivers at thisterminal.The determination of his seniority in no way involved anydisparity of treatment between members and nonmembers of theUnion and was in no way related to his performance of any obliga-tion of union membership. Indeed, there is not the slightest evidencehere that Hazel was denied any seniority to which he may otherwisehave been entitled either by contract or past practice.The contractprovided for employee seniority by "job classification."But Hazel'sprevious service in the unit raised a question of the effect to -be 'ac-corded accumulated seniority, a subject not covered by the contract.For. this reason, the Union; the Company, and Hazel himself per-mitted his seniority to be determined entirely by the wishes of the in-dividual truckdrivers in Hazel's unit. In my opinion, this was a demo-cratic and inoffensive way to resolve the issue.Certainly, no in-ference is warranted that Hazel, who had been a union member longerthan any other employee, was placed at the bottom of the seniorityroster to encourage union membership or the performance of a unionobligation.Yet this is exactly the conclusion that the majorityreaches.The statute requires that the Board base its finding of an unfairlabor practice upon the "preponderance of the testimony."The ma-jority in this case is unable to find the slightest shred of testimonythat the Union's determination of Hazel's seniority was intended to,or did in fact, encourage membership in the Union. Indeed, as indi-cated above, the evidence is directly to the contrary.Undeterred,however, by all of this evidence, the majority insists that thePacificIntermountain Expresspresumption is irrebuttable and must be fol-lowed. In doing so the majority accords more weight to a presump-tion based upon general inferences than it does to the actual evidencein this record proving unquestionably the contrary conclusion. Iwould think it clear that the Board does not have the power to drawconclusions inconsistent with the record evidence in the case.- 650DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfere with, re-strain,or coerce our employees in theexerciseof rightsguaran-teed in Section 7 of the Act, except to the extent permitted bySection 8 (a) (3) of the Act.WE WILL, jointly with International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America, AFL,Local 604, restore Ivan Hazel's name tothe top of the senioritylist for the over-the-road drivers' unit in our St. Louisterminalhenceforth subject only to lawful and nondiscriminatory contractor collective bargaining provisions.KENOSHA AUTO TRANSPORT COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BTo ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, AFL, LOCAL604, AND TO ALL EMPLOYEES OF KENOSHA AUTO TRANSPORT COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT perform or give effect to the provision in ourcontracts and/or understandings with Kenosha Auto TransportCompany which delegates to us authority to settle controversies:relating to seniority.WE WILL NOT enter into or renew any agreement or understand-ing with any employer which contains provisions delegating to-us the authority to determine the seniority of employees or to-settle controversies relating to seniority, and we will not enforcesuch provisions.WE WILL NOT in. any like or related manner cause or attempt-to cause Kenosha Auto Transport Company, its officers, agents,successors, and assigns, to discriminate against employees inviolation of Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees of Kenosha Auto Transport Company in the exerciseof the rights guaranteed in Section 7 of the Act, except to theextent permitted by Section 8 (a) (3) of the Act.WE WILL, jointly with Kenosha Auto Transport Corporation,restore Ivan Hazel's name to the top of the seniority list for the KENOSHA AUTO TRANSPORT CORPORATION651over-the-road drivers' unit at the corporation's St. Louis terminalhenceforth subject only to lawful and nondiscriminatory contractor collective-bargaining provisions.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELPERSOF AMERICA, AFL, LOCAL 604,Labor Organization.Dated----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having beenduly filedand served;complaints,an order consolidating theabove-entitled cases,and a notice of hearing having been issued and served by theGeneral Counsel of the National Labor Relations Board;and answers having beenfiled by the above-named Respondents,a hearing involving allegations of unfair laborpractices in violation of Section 8 (a) (1) and(3) and Section 8 (b) (1) (A) and8 (b) (2) of theAct, washeld in St.Louis, Missouri,on May 10 and11, 1954,beforethe duly designated Trial Examiner.As to the unfair labor practices,in substance the complaints(as amended at thehearing)allege and the answersdeny that: (1)At all material times there has existedbetween the Respondents agreements or an understandingthat senioritycontroversiesshall be referred to the Respondent Union for settlement; (2) pursuant to such agree-ment or understanding the Respondent Union caused the Respondent Company, inviolation of Section 8 (a) (3) ofthe Act,to discriminate in the seniority standingof employee Ivan Hazel;and (3)by maintaining the aforesaid agreement and by dis-criminating against Hazel the Respondents have restrained and coerced employees inthe exercise of rights guaranteedby the Act.At thehearing all parties were represented and were afforded full opportunity tobe heard,to examine and cross-examine witnesses,to introduce evidence pertinentto the issues, to argue orally upon the record, and to file briefs and proposed findingsof fact and conclusions of law.,Briefs have been received from all parties.Upon the entire record in the case, and from his observation of the witnesses, theTrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCOMP&NYKenosha Auto Transport Corporation is an Ohio corporation with its principaloffice at Kenosha, Wisconsin,and a terminal for its auto transport business at St.Louis, Missouri.It is licensed to do business in all States of the United States,eitheras a private transportation company or as a common carrier under certificate fromthe Interstate Commerce Commission.It is engaged in commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpersof America,AFL, Local 604,isa labor organization admitting to membership em-ployees of the Respondent Company at its St. Louis terminal.HI.THE UNFAIR LABOR PRACTICESA. The issuesThe major issues in this case may thus be summarized:(1)Whether or not, byactual contract or mutual understanding,there exists between the Respondents anagreement illegally delegating to the Respondent Union control of employment con- 652DECISIONS OF NATIONAL'LABOR_ RELATIONS BOARDditions, specifically as to determination of seniority standing;and (2)whether or notactual discrimination,pursuant to such illegal delegation of authority,was visitedupon employee Ivan Hazel.B. The agreement provisionsA recital of facts pertinent to issue(1) now follows:Working at or out of the St. Louis terminal,under the managership of LeonardFranklin, are two classifications of the Respondent Company's employees:over-the-road drivers who handle the interstate movement of motor vehicles,and city em-ployees who operate mostly within the city limits of St. Louis.About12 men are inthe first group, normally 1 or 2 in the latter. For the past 10 years or more theRespondent Union has been the exclusive bargaining representative of all employeesin both classifications.For the past several years negotiations and resultant contractshave been based upon a separate unit for each of the 2 classifications,and all suchagreements have contained the usual union-shop clause,requiringmembership inthe Respondent Union after the legal 30-day period.The legality of the union-shopclause is not in issue.There is no dispute that the city employees are now covered by a written, 4-yearcontract,executed in October 1953, which contains the following provisions:(articleIII, section 2 (b) )Terminal seniority shall prevail at all times in accordance with job classification.A list of the employees arranged in order of their seniority in accordance withjob classification shall be posted in a conspicuous place and shall be available toall employees.Any controversy over the employees'seniority shall be referredto the Union for settlement.In case of a reduction of forces,employees longestin the service of the Employer,in accordance with the job classification,shall beretained,except as otherwise provided in this Agreement... .There is some dispute as to whether or not the over-the-road drivers are currentlycovered by a written and binding agreement containing a clause similar to that quotedabove.It appears that for a number of years it has been the custom for a group ofTeamsters'locals, called the National Truckaway and Driveaway Conference, tonegotiate with a group of employees engaged in transporting automobiles and to enterinto periodic national agreements.Both of the Respondents have, in the past, enteredinto such agreements.The latest such national agreement was made in March 1952,and is due to run for 5 years.Dale Ferris,representing the Respondent Union,participated in negotiations resulting in this agreement;his name appears as a signa-tory on the printed copy of the agreement in evidence;and as a witness he admittednot having disavowed the appearance of his name thus printed,but he deniedactually having signed the original document.On the contrary,the RespondentCompany concedes that its representative signed it,and its terminal manager testi-fied that up to just before the hearing he had believed that it had also been signed bythe Union and was binding upon both parties.It seems to the Trial Examiner to bean unnecessary waste of time and effort to resolve the technical controversy raised bylack of proof that Ferris actually signed and the Union's somewhat equivocal claim,made at the hearing that therefore the contract is not binding.As to the one issueraised by General Counsel-that relating to a seniority provision,the current docu-ment contains the following:(article IV, section 1)Any controversy over the employees'standing on such[seniority]lists shall bereferred to the Union for settlement..Any controversy over the employees'seniority shall be referred to the Union for settlement.Such determinationshall be made without regard to whether the employees involved are membersor not members of a Union.And the preceding national contract for the same drivers, covering a period from1950-52, which Ferris said had been continued in practice and observed by theparties since 1952, contains the following:(article III, section 2)Terminal seniority shall prevail at all times in accordance with job classifica-tion...Any controversy over the employees'seniority shall be referred tothe Union for settlement.Thus it is plain that in essence the same delegation of the employer's authority todetermine seniority is made explicit in both contracts,whichever is actually in effect.And it is equally clear, from the testimony of Ferris, Franklin, and the ComplainantHazel, That in practice the Respondent Company has yielded to the RespondentUnion's demand to permit it to settle the only seniority controversy revealed by the'record to have arisen during the material period.As noted more fully in the follow- KENOSHA AUTO TRANSPORT CORPORATION653ing sectionof this report, after first placing Hazel in a seniorityposition accordingto hisjudgment, Franklin bowed to the Respondent Union'sinsistencethat it de-termine hisproper seniority standing.affirmative when asked, in effect, if he had permitted the Union to settle the disputebecause he believed "that the contracts which you assumed, testified you thoughtwere in existence, called for all seniority conflicts to be decided by the Local."In summary, the Trial Examiner concludes and finds, from the preponderance ofcredible evidence, that at all material times there has existed an agreement betweenthe Respondents, whether oral, written, signed, duly executed, or a mutual under-standing observed in practice, whereby-to quote the language of the Board inPacific Intermountain Express Company(107 NLRB 837)-"the Respondent Com-pany delegated to the Respondent Union complete control over the determinationof seniority."And since here, as in the above-cited case, the evidence also showsthat seniority standing determines the assignment of runs and the reduction in-force,the delegation of such seniority control in effect gives the Respondent Union authorityto determinework assignments and reduction in force.As to the legal effect of such delegation of authority, the Boardin the same casesaid:we believe that such a provision is itself violative of the Act, eventhough it doesnot on itsface provide that the union shall make its senioritydetermination on the basis of union affiliation.it is to be presumed, webelieve, that such delegation is intended to, and in fact will, be used by theunion to encourage membership in the union.Accordingly, the inclusion of abare provision.that delegates complete control over seniorityto a union isviolative of the Act because it tends to encourage membership in the union.And because we believe that it will similarly tend to encourage membership inthe union, we also conclude that, the inclusion of a statement . . . that senioritywill be determined without regard to union membership is not by itself enoughto cure the vice of giving to the union complete control over the settlement ofa "controversy" with respect to seniority.As an agent of the Board, in this case the Trial Examiner must adoptthe conclusionsjust quoted.The basic facts aresimilar.The current city-drivers' contract,existenceof which is not disputed,containsthe bald delegation to the Union of control overseniority controversies.The current over-the-road drivers' contract, which the Re-spondent Company considered to be in effect up to the time of the hearing,also in-cludes the statement: "Such determination shall be made without regard to whetherthe employees involved are members or not members of the Union," but this pro-vision the Board found to be insufficient to cure the evil of the delegation ofauthority.Moreover,counselfor the Respondent Union in his brief tacitly admits the vio-lation when he says: ". . the Unionisnotnow contending that the sentence towhich exception is taken shall continue to be effective. It expressely renounced thesamein the record before the Trial Examiner."He also concedes that such "re-nunciation"was not communicated to the employees involved before the hearing,but urges that no order would have meaning "except perhaps to prevent any possiblerepetition in the future."Not only does his argumentagainst a cease anddesist orderlack merit in the light of the long court history of remedial orders, but it avoids themore positiveissuein these consolidated cases-the actual delegation of senioritycontrolIn effect he is saying "we agree that under the law we should not haveaccepted such delegation and do not intend to exercise it."He does not, and indeedcannot, speak for the employer who has, pursuant to an agreement which the recordshows has been observed by him, delegated to the Union an item of employment con-trol which the Board has found the Act prohibits.In short, the Trial Examiner concludes and finds that the evidence sustains theallegationsof both complaintsrelatingto the maintenance of agreements betweenthe Respondents delegating control over seniority controversies to the RespondentUnion, and that thereby the Respondent Company and the Respondent Union have,respectively, violated Section 8 (a) (1) and (3) and Section 8 (b) (1) (A) and (2)of the Act.C. The alleged discrimination against HazelThe relevant facts bearing upon issue (2) are as follows:Hazel came to the St. Louis terminal as an over-the-road driver in 1947. InNovember 1952, his request was granted for transfer to the city yard.At the timeof his request, according to his own testimony, he held the top seniority position 654DECISIONSOF NATIONALLABOR RELATIONS BOARDamong the over-the-road driver classification.Upon his transfer,also according tohis own testimony,he was placed,without objection on his part, at the bottomseniority position in the city-driver unit.The evidence fully warrants the finding thatvoluntarily,and in accordance with the existing agreements,Hazel was transferredfrom one classification to another and from one seniority position to another.Theevidence also shows that at the time of the transfer both the Employer and 'theemployee expected that it would be permanent.In the fall of 1953,however, hebegan moves looking toward transfer back to the over-the-road unit, and consultedunion officials concerning his probable standing in seniority if he did transfer.Ferristold him,in effect,that such standing depended upon whether or not his transferto the city unit had been permanent or temporary.Ferris also reminded nim thataccording to the agreements in effect seniority status was according to job classification.In December 1953,Hazel was transferred at his own request.Apparently withoutfirst consulting the Union,Franklin put him at the top of the over-the-road drivers'seniority list, and for at least two trips the employee was dispatched from thisposition.Then the Union,through a representative,raised the issue that Hazelhad improperly been placed at the top of the list.The Union was permitted, byFranklin,to conduct a vote among the employees involved and thereafter,on Febru-ary 2,1954.Ferris advised the terminal manager in writing that:IvanHazel's seniority status with your company as an over-the-roaddriveaway driver will be the date on which he was transferred from yard workback to thedriveawaydivision the last time.Pursuant to the Union's determination of this seniority controversy,Franklin putHazel at the bottom of the list.It appears that he was thereafter dispatched fromthe lower position until during the hearing,when the Respondent Company offeredto reinstate him to the top position,and General Counsel accepted the offer as beingmade in good faith.Counsel for the Union,however,stated when this offer wasmade that by his silence he did not wish it to appear that he was waiving,for hisclient,any rights it had under the contract.As found above, Franklin's own testimony makes it plain that he yielded to theUnion's demand,in February,pursuant to the mutual understanding existing betweenthe Respondents that the Union should settle seniority disputes.It has been found that this specific mutual understanding was violative of theAct.But it does not follow that all performances under a contract which containsone illegal provision are necessarily also illegal.Nor does GeneralCounsel claimthat the "job classification" seniority provision was or is violative of the Act. In-stead, he argues at considerable length that the parties to the contract were, ineffect, in error. in their understanding of their own agreement, and that in fact jobclassification seniority was not spelled out in the current national contract.Evenifhis argument had merit,the bringing of a complaint claiming discrimination inapplication or interpretation of a contract appears to the Trial Examiner to approachintrusion into the affairs of contracting parties by policing such agreements. Suchwas not the purpose, as the Trial Examiner understands, of the Act as amended.From the evidence here, however, the Trial Examiner can find no merit in Gen-eralCounsel's contention that job classification seniority was not the acceptedand agreed-upon form of seniority at the St. Louis terminal.General Counselproved conclusively, and both Respondents conceded, that there was and is a bindingcontract in existence specifying job classification seniority in the city-driver unit.There were but two units at the terminal. Since the same union represented bothunits, it would hardly be reasonable to believe that it would enter into any agreement,written or by mutual understanding, for the employees of the other unit which wouldprovide for a conflicting or overlapping form of seniority.The testimony of representatives of both Respondents makes it plain, further-more, that both considered that their agreements provided for job classificationseniority,and that this form of seniority was applied.Even the complainant in thecase,Hazel, testified that he was informed by his union representativebeforehistransfer back to the over-the-road unit, that the contracts provided for jobclassi-fication seniority,and that this form was applied when he had previously trans-ferred into the yard. It appears that only General Counsel, not a party to or cov-ered by the contract, now claims that all the parties concerned should have otherwiseinterpreted their own agreements.Uponthe credible evidence in the record, the TrialExaminer concludes and findsthat Hazel was not discriminated against in violation of the Act. It will be recom-mended that the complaint be dismissed as to him. INTERNATIONAL UNION OF OPERATING ENGINEERSIV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCE655Certain of the activities of the Respondents set forth in section III, above, oc-curring in connection with the operations of the Respondent Company described insection I,above, have a close, intimate,and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, the Trial Examiner will recommend that they cease and desist therefrom andtake certain affirmative action necessary to effectuate the policies of the Act.It has been found that the Respondents have entered into and maintained agree-ments containing seniority provisions violative of Section 8 (a) (1) and (3) and8 (b) (1) (A) and (2) of the Act. Accordingly it will be recommended that theRespondents cease giving effect to the unlawful seniority provisions of their agree-ments and refrain in the future from executing agreements containing such unlawfulseniority provisions.Itwillnot be recommended that the Respondents ceasegiving effect to both current agreements,nor that the Respondent Company withdrawand withhold recognition from the Respondent Union.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent Union is a labor organization within the meaning of Section 2(5) of the Act.2.By entering into and maintaining agreements containing clauses delegatingto the Respondent Union authority to settle controversies relating to seniority theRespondentCompanyhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) and (3) of the Act, and the RespondentUnion has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (b) (1) (A) and (2) of the Act.3.The unfair labor practices found herein are unfair labor practices affectingcommercewithinthe meaningof Section 2 (6) and (7) of the Act.4.TheRespondents have not engaged in unfair labor practices within the mean-ing of the Act with respect to Ivan Hazel.[Recommendations omitted from publication.]International Union of Operating Engineers,Local No.12,AFLandRobert A. HolderbyInternational Union of Operating Engineers,LocalNo. 12, AFLandFrederick R. HummelInternational Union of Operating Engineers,LocalNo. 12, AFLandHoyt Covert.Cases Nos. 21-CB-564,21-CB-536, and 21-CB-586.August 15,1955DECISION AND ORDERSTATEMENT OF THE CASK'.Upon charges filed by Frederick R. Hummel, Robert A. Holderby,and Hoyt Covert, on November 16, 1953, February 15, 1954, andApril 8, 1954, respectively, the General Counsel of the National LaborRelations Board, herein called the General Counsel, by the Regional113 NLRB No. 67.